U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-X APPOINTMENT OF AGENT FOR SERVICE OF PROCESS AND UNDERTAKING A. Name of issuer or person filing (“Filer”): SANDSPRING RESOURCES LTD. B. (1) This is [check one] : ý An original filing for the Filer. o An amended filing for the Filer. (2) Check the following box if you are filing the FormF-X in paper in accordance with RegulationS-T Rule101(b)(9) o C. Identify the filing in conjunction with which this Form is being filed: Name of Registrant: Sandspring Resources Ltd. Form type: Registration Statement on Form40-F File Number (if known): 001-35301 Filed by: Sandspring Resources Ltd. Date Filed (if filed concurrently, so indicate): September 16, 2011 D. The Filer is incorporated or organized under the laws of Ontario, Canada and has its principal place of business at 8000 South Chester Street, Suite 375, Centennial, Colorado 80112, (720) 854-0104. E. The Filer designates and appoints Victoria B. Bantz or John B. Wills (the “Agent”), located at Berenbaum Weinshienk PC, 370 Seventeenth Street, 48th Floor, Denver, Colorado 80202, (303) 825-0800, as the agent of the Filer upon whom may be served any process, pleadings, subpoenas, or other papers in: (a) any investigation or administrative proceeding conducted by the Commission; and (b) any civil suit or action brought against the Filer or to which the Filer has been joined as defendant or respondent, in any appropriate court in any place subject to the jurisdiction of any state or of the United States or of any of its territories or possessions or of the District of Columbia, where the investigation, proceeding or cause of action arises out of or relates to or concerns (i) any offering made or purported to be made in connec tion with the securities registered or qualified by the Filer on Form 40-F on September 16, 2011 (the “Form 40-F”) or any purchases or sales of any security in connection therewith; (ii) the securities in relation to which the obligation to file an annual report on Form 40-F arises, or any purchases or sales of such securities; (iii) any tender offer for the securities of a Canadian issuer with respect to which filings are made by the Filer with the Commission on Schedule 13E-4F, 14D-1F or 14D-9F; or (iv) the securities in relation to which the Filer acts as trustee pursuant to an exemption under Rule 10a-5 under the Trust Indenture Act of 1939. The Filer stipulates and agrees that any such civil suit or action or administrative proceeding may be commenced by the service of process upon, and that service of an administrative subpoena shall be effected by service upon such agent for service of process, and that service as aforesaid shall be taken and held in all courts and administrative tribunals to be valid and binding as if personal service thereof had been made. F. The Filer stipulates and agrees to appoint a successor agent for service of process and file an amended Form F-X if the Filer discharges the Agent or the Agent is unwilling or unable to accept service on behalf of the Filer at any time until six years have elapsed from the date the issuer of the securities to which such forms and schedules relate has ceased reporting under the Exchange Act. The Filer further undertakes to advise the Commission promptly of any change to the Agent’s name or address during the applicable period by amendment of this form, referencing the file number of the relevant form in conjunction with which the amendment is being filed. G. The Filer undertakes to make available, in person or by telephone, representatives to respond to inquiries made by the Commission staff, and to furnish promptly, when requested to do so by the Commission staff, information relating to the Form 40-F, the securities to which the Form 40-F relates, and the transactions in such securities. The Filer certifies that it has duly caused this power of attorney, consent, stipulation and agreement to be signed on its behalf by the undersigned, thereto duly authorized, in Centennial, Colorado on this 20th day of September, 2011. SANDSPRING RESOURCES LTD. By: /s/ Scott Issel Name: Scott Issel Title: Chief Financial Officer This statement has been signed by the following persons in the capacity and on the date indicated: VICTORIA B. BANTZ or JOHN B. WILLS BERENBAUM WEINSHIENK PC as agent for service of process By: /s/ Victoria B. Bantz Victoria B. Bantz Authorized Signatory Dated: September 20, 2011 By: /s/ John B. Wills John B. Wills Authorized Signatory Dated: September 20, 2011
